Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 169-171 and 174-196 are pending in the present application.

Election/Restrictions
Applicant’s election of Group II, 

    PNG
    media_image1.png
    120
    625
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    170
    176
    media_image2.png
    Greyscale

and the species of Compound ARN-1-567, found on page 223 of the specification (reproduced below),

    PNG
    media_image3.png
    178
    404
    media_image3.png
    Greyscale

in the reply filed on March 22, 2022 was acknowledged in the previous Office Action.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The requirement was deemed proper and therefore made FINAL in the previous Office Action.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 29, 2022 was filed after the mailing date of the non-final Office Action on June 9, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


	Rejections and objections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the claims.  Therefore, arguments pertaining to these rejections and objections will not be addressed.


IMPORTANT REMINDER:  Applicant is reminded to strictly adhere to claim amendment practice as required by          37 CFR 1.121.  The status identifier for claim 174 is incorrect in the amendment filed June 29, 2022.  The correct status identifier which should have been used is "(Previously Presented)" instead of "(new)" since claim 174 was previously filed in the Amendment dated March 22, 2022.


Claim Objections
Claims 169, 170, 184, 186, 188, 192 and 193 are objected to because of the following informalities:  
a)	claims 169, 170, 184, 186, 188 and 193 are not completely legible in the Amendment filed 
June 29, 2022; and
b)	in claim 192, the semi-colon in the phrase “R8 is ; -OH,” should have been deleted.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 188 and 190 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 188 and 190 lack antecedent basis from claim 169 because there is no earlier recitation in claim 169 that the R9 variable can represent -C1-C4 alkyl, C1-C4 fluoroalkyl, etc. as found in claim 188 (currently amended) and claim 190.  
Claims dependent on claim 188 which do not resolve the issues cited above are also found indefinite.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 188-190 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 188 and 190 fail to further limit claim 169 because claims 188 and 190 are broader in scope than claim 169. Claim 169 does not claim that the R9 variable can represent -C1-C4 alkyl, C1-C4 fluoroalkyl, etc. as found in claim 188 (currently amended) and claim 190.  
Terminal Disclaimer
The terminal disclaimer filed on June 29, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 17/100,810 has been reviewed and is NOT accepted.  See below comments regarding the terminal disclaimer.

    PNG
    media_image4.png
    254
    712
    media_image4.png
    Greyscale




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 169-171, 174-186 and 188-196 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 41-68, 70-73 and 79-81 of copending Application No. 17/100,810 {US 2021/0163494}.  Although the conflicting claims are not identical, they are not patentably distinct from each other because there is an overlap of subject matter claimed in the copending application and the present claimed invention.  See, for instance, Claims 41 and 78-81 in the copending application which are directed to a method of treating the same diseases and disorders as claimed in the present invention. 
The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (C.C.P.A. 1964).  The motivation to make the present compounds derives from the expectation that structurally similar compounds would possess similar activity (e.g., type-2 orexin receptor agonist).
One skilled in the art would thus be motivated to prepare products embraced by the copending application to arrive at the present products with the expectation of obtaining additional beneficial products which would be useful as a type 2 orexin receptor (OX2R) agonist and would be useful for treating obesity, jet lag, narcolepsy, insomnia, etc.  The present claimed invention would have been suggested to one skilled in the art and therefore, the present claimed invention would have been obvious to one skilled in the art.

The copending application is a continuation of the present application.  Although a restriction was required in the present application and in the copending application, Applicant elected in both applications the same methods of using by administering compounds which overlap in scope.  Thus, no 35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in the copending application renders obvious the present claimed invention.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


NOTE:  Applicant’s attention is directed to 
MPEP 1490(VI)(D)(2)(b) (reproduced below in-part), which states the following in regard to provisional nonstatutory obviousness-type double patenting rejections.
(b)    Applications Have the Same Effective U.S. Filing Date
If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)  with respect to the conflicting claims (see subsection 1. Effective U.S. Filing Date, above), the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to a provisional nonstatutory double patenting rejection are patentably distinct or filing a terminal disclaimer in the application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 169, 171, 175 and 183-187 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emmanuel et al. {US Patent 9,062,056}.
Emmanuel et al. disclose, and claim, compounds which are embraced by present formula (A) in claim 169.  See in Emmanuel et al., for example, the Compound in column 89, row 2 in claim 1,

    PNG
    media_image5.png
    307
    429
    media_image5.png
    Greyscale


{a compound of present formula (A), 
    PNG
    media_image6.png
    173
    174
    media_image6.png
    Greyscale
, 
wherein Y1=CR6 and R6=hydrogen;  
Y2=N; 
Y3=CR6 and R6= alkyl (i.e., methyl); 
Y4=CR6 and R6= hydrogen; 
W1= heteroaryl substituted with two R10; 
R10=alkyl; 
W2= heteroaryl, unsubstituted; 
L1=-C3 alkylene, unsubstituted; 
L2=-C3 alkylene substituted with 2 R8;
one R8=oxo and the other R8=-OH ; and 
R2=O}.

Emmanuel et al. disclose, and claim, pharmaceutical compositions comprising his compounds together with carriers and/or adjuvants (column 84, lines 6-49).   Emmanuel et al. disclose that his compounds are useful for treating hypertension, arrhythmias, osteoarthritis, etc. {column 82, lines 25-60}.  Therefore, Emmanuel et al. anticipate the present currently amended claimed invention.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 169, 171, 174, 175 and 179-187 are rejected under 35 U.S.C. 103 as being unpatentable over Emmanuel et al. {US Patent 9,062,056}.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Applicant claims a method of treating various diseases such as hypertension, arrhythmias, osteoarthritis, etc. by administering a compound of formula (A),

    PNG
    media_image6.png
    173
    174
    media_image6.png
    Greyscale

wherein 
Y1, Y2, Y3 and Y4 can independently represent CR6 or N; 
W1 and W2 can independently represent aryl, heterocyclyl or 
heteroaryl, each optionally substituted with R10;
L1 can represent C1-C6 alkylene, optionally substituted 
with R7;
L2 can represent C1-C6 alkylene, optionally substituted 
with R8;
R2 can represent O;
R6 can represent hydrogen, halogen, -C1-C6 alkyl, etc.;
R7 can represent halogen, -OH, -C1-C6 alkyl, etc.;
R8 can represent oxo, -OH, -C1-C6 alkyl, etc.;
R10 can represent halogen, -C1-C6 alkyl, etc.; and
R11 can represent -C1-C6 alkyl.


	Emmanuel et al. teach, and claim, compounds of formula (I),

    PNG
    media_image7.png
    366
    534
    media_image7.png
    Greyscale

wherein one of A, Y or X is N and the other two are CH;
R1 can represent hydroxy;
R2 can represent aryl or heteroaryl, 
each optionally substituted by halogen or alkyl, etc.;
R3 can represent alkyl or halogen;
R8 can represent hydrogen or alkyl;
R9 can represent hydrogen or alkyl;
R10 can represent aryl or heteroaryl, 
each optionally substituted by halogen or alkyl, etc.;
n can represent 0-3.

See columns 2, 3, 11-36, 82, and 84; the compounds in claim 1 in columns 86-98; and especially the Compound in column 89 (row 2) in claim 1 in Emmanuel et al.  The compounds taught, and claimed, in Emmanuel et al. are either structurally the same as (see above 102 rejection) or structurally similar to the compounds of present formula (A) in the claims.  Emmanuel et al. teach, and claim, pharmaceutical compositions comprising his compounds together with carriers and/or adjuvants (column 84, lines 6-49; and claim 2 in column 98).   Emmanuel et al. teach that his compounds are useful for treating hypertension, arrhythmias, osteoarthritis, etc. {column 82, lines 25-60}.
Ascertainment of the difference between the prior art and the claimed invention (MPEP §2141.02)
	The difference between some of the compounds of Emmanuel et al. and the present compounds of formula (A) is that some of the present compounds of formula (A) are generically described in Emmanuel et al.

Finding of prima facie obviousness--rational and motivation 
(MPEP §2142-2143)
The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (C.C.P.A. 1964).  The motivation to make the present compounds derives from the expectation that structurally similar compounds would possess similar activity (e.g., chymase inhibitors).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the present invention, to prepare products embraced by Emmanuel et al.  A person of ordinary skill in the art would have been motivated to prepare products embraced by Emmanuel et al. to arrive at the present products of formula (A) with the expectation of obtaining additional beneficial products which would be useful in treating, for example, hypertension, arrhythmias, osteoarthritis, etc.  
At the very least, such renders at bar obvious as regards these structured compounds and, as regards homologous, isomeric, or other "similar" compounds encompassed in the claims, such are obvious, under 
35 U.S.C. § 103 over said reference compounds.  In order to establish patentability in adjacent homologs and position isomers, there must at least be a comparative showing establishing distinguishing characteristics allegedly showing that claimed compounds are unobvious.  Ex parte Henkel, 130 USPQ 474 (Bd. Pat. App. & Int. 1960).  The present claimed invention would have been suggested to one skilled in the art and therefore, the present claimed invention would have been obvious to one skilled in the art.


The species of Compound ARN-1-567 is not allowable.  See the claims in copending application 17/100,810.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



August 11, 2022
Book XXVII, page 7